         Case 1:18-cv-03427-JMC Document 14-1 Filed 12/14/18 Page 1 of 11



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

 ERIC WIEST,

                     Plaintiff,

          v.                                         Civil Action No. 1:18-cv-3427-JMC

 DELAWARE VALLEY WHOLESALE
 FLORIST, INC.,

                     Defendant.


         DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES
    IN SUPPORT OF MOTION TO DISMISS AND/OR FOR SUMMARY JUDGMENT

         Defendant Delaware Valley Floral Group, Inc. (“Defendant”), misnamed in the complaint

as Delaware Valley Wholesale Florist, Inc., by and through its undersigned counsel, in support of

its motion to dismiss and/or for summary judgment, states as follows:

                                       I. INTRODUCTION

         Plaintiff filed this lawsuit on November 6, 2018 alleging that Defendant violated the

FLSA by failing to properly compensate him for overtime hours allegedly worked during the

course of his employment. However, Plaintiff’s Complaint fails to state a claim cognizable

under the FLSA because Plaintiff’s position with Defendant was exempt from the overtime

requirements of the FLSA under the Motor Carrier Act exemption. Moreover, Defendant has

compensated Plaintiff for all hours worked over the course of his employment. Accordingly,

Plaintiff’s Complaint should be dismissed in its entirety.

                                  II. STATEMENT OF FACTS

         Plaintiff worked for Defendant from roughly May of 2012 until about April 30, 2018 as a

delivery driver transporting and delivering Defendant’s product to its customers. See Compl. ¶




52563111v.2
         Case 1:18-cv-03427-JMC Document 14-1 Filed 12/14/18 Page 2 of 11



10.1 Plaintiff primarily drove a Hino 16-foot box truck, which has a gross vehicle weight

(“GVW”) of more than 10,00 pounds. See Declaration of Jenny Basis, attached hereto as Exhibit

1, at ¶ 3. Occasionally, Plaintiff drove various Mitsubishi 16-foot box trucks, which are also

over 10,000 GVW. See id. at ¶ 4. Defendant purchases floral products from all over the world.

Id. at ¶ 5. Most of their products are brought in from farms in South America into Florida. Id.

From Florida, they are transported to their headquarters in New Jersey. Id. at ¶ 6. Other product

is shipped by truck from farms in California, Mexico, New York, and other locales to New

Jersey. Id. at ¶ 7. The inventory is kept in New Jersey until it is sold. Id. at ¶ 8. As customer

orders come in, employees in New Jersey select and pack the product for its final destination. Id.

at ¶ 9. Once packed, the completed orders get sent to various distribution centers via tractor

trailers. Id. at ¶ 10. The product is offloaded, sorted, and put on to delivery trucks at the

distribution centers the same day. Id. at ¶ 11. Delivery drivers then deliver the product to the

customers, which are primarily retail florists. Id. at ¶ 12. Plaintiff drove a route that originated

at a distribution center in Jessup, Maryland and covers the western peninsula of Maryland. Id. at

¶ 13.

         From the beginning of his employment until about March 1, 2017, Plaintiff typically and

customarily worked about fifty (50) hours per week, and as many as seventy (70) hours per week

during peak season. See Compl. ¶ 11. Over the course of Plaintiff’s employment, Defendant

paid Plaintiff at a rate between $163 and $168 per day for all hours worked. See Compl. ¶ 14.




1
  For purposes of this motion only, the facts pled in the Amended Complaint are taken as true. However, Defendant
reserves its right to challenge the facts during the pendency of this litigation



                                                       -2-
52563111v.2
         Case 1:18-cv-03427-JMC Document 14-1 Filed 12/14/18 Page 3 of 11



                                         III. ARGUMENT

A.       Legal Standards

         Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for the dismissal of a

complaint, in whole or in part, if the plaintiff fails to state a claim upon which relief can be

granted. The complaint needs “more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations omitted). “To survive a

motion to dismiss, the complaint must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). To meet this standard, the plaintiff must “provide the grounds of his

entitlement to relief,” which “requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555).

         Under Rule 56(a) of the Federal Rule of Civil Procedure, the Court shall grant summary

judgment where the moving party demonstrates that there is no genuine issue as to any material

fact, and that the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). In assessing such a motion, the Court views

the facts in the light most favorable to the nonmoving party, with all reasonable inferences drawn

in its favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The nonmoving party

has the burden to show a genuine dispute on a material fact. Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). “[T]he substantive law will identify which

facts are material. Only disputes over facts that might affect the outcome of the suit under the

governing law will properly preclude the entry of summary judgment.” Anderson, 477 U.S. at

248. “[W]here the record taken as a whole could not lead a rational trier of fact to find for the

non-moving party, disposition by summary judgment is appropriate.” Teamsters Joint Council




                                                 -3-
52563111v.2
         Case 1:18-cv-03427-JMC Document 14-1 Filed 12/14/18 Page 4 of 11



No. 83 v. Centra, Inc., 947 F.2d 115, 119 (4th Cir. 1991); Buckner v. United Parcel Serv., Inc.,

No. 5:09-CV-411-BR, 2012 WL 1596726, at *3 (E.D.N.C. May 7, 2012), aff’d, 489 F. App’x

709 (4th Cir. 2012) (quoting same).

B.       Plaintiff Was Exempt from the FLSA Overtime Requirement Under the Motor
         Carrier Act

         The FLSA requires covered employers to pay their employees a minimum wage, which is

currently $7.25 per hour. 29 U.S.C. § 206(a). Covered employers must also pay their employees

an overtime rate of one and one-half times the regular rate of pay for each hour worked in excess

of forty per week. Id. at § 207(a); Helfand v. W.P.I.P., Inc., 165 F. Supp. 3d 392, 396 (D. Md.

2016) (citing same). However, the overtime provisions of the FLSA do not apply to any

employee who is covered by the Motor Carrier Act (“MCA”) exemption. 29 U.S.C. § 213(b)(1);

Buckner, 2012 WL 1596726, at *3. An employer is not required to pay overtime wages to

employees who fall within that exemption. Id. Plaintiff’s position with Defendant was exempt

from the FLSA overtime requirements under the MCA and accordingly, his claim fails.

         The MCA exemption applies to “any employee with respect to whom the Secretary of

Transportation has power to establish qualifications and maximum hours of service pursuant to

the provisions of section 31502 of Title 49.” Id. at *4 (quoting 29 U.S.C. § 213(b)(1)). Section

31502 provides the Secretary of Transportation with the authority to “prescribe requirements for

... qualifications and maximum hours of service of employees of, and standards of equipment of,

a motor private carrier, when needed to promote safety of operation.” 49 U.S.C.A. §

31502(b)(2). This grant of jurisdiction is limited, in pertinent part, to transportation in interstate

commerce .” Tews v. Renzenberger, Inc., 592 F. Supp. 2d 1331, 1343 (D. Kan. 2009) (citing 49

U.S.C. § 13501); see also 29 C.F.R. § 782.2(a).




                                                  -4-
52563111v.2
         Case 1:18-cv-03427-JMC Document 14-1 Filed 12/14/18 Page 5 of 11



         The MCA was amended in 2008 by the SAFETEA–LU Technical Corrections Act of

2008 (“TCA”), Pub. L. No. 110–244, §§ 305–06, 122 Stat. 1572, 1620–21 (2008). Now, in order

to establish the applicability of the MCA exemption, an employer must demonstrate that 1) it is a

motor carrier or, as here, a motor private carrier, under the MCA; and 2) that the employee’s

employment duties involved the safety of operation of motor vehicles weighing at least 10,001

pounds in interstate commerce.2 Buckner, 2012 WL 1596726, at *4 (citing Dalton v. Sabo, Inc.,

Civ. No. 09–358–AA, 2010 WL 1325613, at *3 (D. Or. Apr. 1, 2010).

         Here, the MCA exemption clearly applies to Plaintiff. First, Defendant is a motor private

carrier under the MCA. The MCA defines “motor private carrier” as “a person,3 other than a

motor carrier, transporting property by motor vehicle when--(A) the transportation is as provided

in section 13501 of this title4; (B) the person is the owner, lessee, or bailee of the property being



2
  The Act also provides a small vehicle exception whereby the exemption also applies to employees operating or
affecting the safety of motor vehicles weighing up to 10,000 pounds in transportation on public highways in
interstate or foreign commerce, when the vehicles are 1) designed and used to transport more than eight passengers
including the driver for pay; 2) designed or used to transport more than fifteen passengers, including the driver,
without compensation; or 3) used in transporting hazardous material, requiring placarding under regulations
prescribed by the Secretary of Transportation. These other bases for application of the exemption are not applicable
here.
3
 A “person” includes “corporations, companies, associations, firms, partnerships, societies, and joint stock
companies, as well as individuals.” 1 U.S.C.A. § 1.
4
 Section 13501 provides:
        The Secretary and the Board have jurisdiction, as specified in this part, over transportation by
        motor carrier and the procurement of that transportation, to the extent that passengers, property, or
        both, are transported by motor carrier--
        (1) between a place in--
        (A) a State and a place in another State;
        (B) a State and another place in the same State through another State;
        (C) the United States and a place in a territory or possession of the United States to the extent the
        transportation is in the United States;
        (D) the United States and another place in the United States through a foreign country to the extent
        the transportation is in the United States; or
        (E) the United States and a place in a foreign country to the extent the transportation is in the
        United States; and
        (2) in a reservation under the exclusive jurisdiction of the United States or on a public highway.
49 U.S.C.A. § 13501




                                                         -5-
52563111v.2
         Case 1:18-cv-03427-JMC Document 14-1 Filed 12/14/18 Page 6 of 11



transported; and (C) the property is being transported for sale, lease, rent, or bailment or to

further a commercial enterprise.” 49 U.S.C.A. § 13102(15).

         It is clear from the face of the Complaint that Plaintiff’s employment activities for

Defendant “affect safety of operation” as required by the MCA. Troutt v. Stavola Bros., Inc.,

107 F.3d 1104, 1107 (4th Cir. 1997) (“[T]he critical consideration in determining whether the

Motor Carrier Act governs a motor carrier employee and so exempts him from FLSA is whether

that employee’s activities affect safety of operation.”) (citation and internal quotation marks

omitted). Obviously, “[t]he duties of drivers affect safety of operation....” Mayan v. Rydbom

Exp., Inc., Civ. A. No. 07–2658, 2009 WL 3152136, at *3 (E.D. Pa. Sept. 30, 2009) (citing

Levinson, 330 U.S. at 664–65); see also Benson v. Universal Ambulance Serv., Inc., 675 F.2d

783, 786 (6th Cir. 1982) (“It would appear to be beyond question that the driver of a common

carrier vehicle directly affects the safety of operation of that vehicle.”). Moreover, the trucks

that Plaintiff drove, both regularly and occasionally, weighed at least 10,001 pounds. See

Exhibit 1, Basis Decl. at ¶¶ 3-4.

         Finally, Plaintiff was undoubtedly involved in interstate commerce. As a delivery driver,

he completed the final leg of delivering Defendant’s product, which travels nationwide and often

internationally. Buckner, 2012 WL 1596726, at *5 (finding that drivers were involved in

interstate commerce where “they pick up and deliver goods that travel both nationwide and

worldwide, and they typically complete either the initial or final legs of the packages’ movement

throughout the country and around the world”). It is inconsequential that Plaintiff’s route was all

within the State of Maryland. The product originates all over the world. Moreover, from the

time the customer places an order, at a minimum, the product is traveling from New Jersey to

Maryland. See, e.g., id. (“While plaintiff's driving duties typically take place entirely within the




                                                  -6-
52563111v.2
         Case 1:18-cv-03427-JMC Document 14-1 Filed 12/14/18 Page 7 of 11



state of North Carolina, the law is clear that he is still engaged in interstate commerce for the

purposes of the MCA exemption” because the packages plaintiff was delivering move

“throughout the country and around the world”) (internal citations omitted); Collins v. Heritage

Wine Cellars, Ltd., 589 F.3d 895, 896–98 (7th Cir. 2009) (finding that drivers’ transportation of

wine that took place solely in the state of Illinois nevertheless constituted part of an “entire

journey” in interstate commerce where “a shipper transports his product across state lines for sale

by him to customers in the destination state, and the product undergoes no alteration during its

journey to the shipper’s customer, and interruptions in the journey that occur in the destination

state are no more than the normal stops or stages that are common in interstate sales, such as

temporary warehousing …”); Shoemaker v. UPS, Inc., No. 1:10–CV–185–EJL–CWD, 2011 WL

836998, at *8 (D. Idaho Feb. 10, 2011) (report and recommendation) (“UPS package car drivers,

even though they may be driving intrastate, are involved in interstate commerce because they are

on the last leg of the package’s journey from its original destination to its final delivery place.”),

adopted, 2011 WL 863015 (D. Idaho Mar. 9, 2011).

         Thus, because he meets the requirements of the MCA, Plaintiff is exempt from the

overtime requirements of the FLSA and cannot set forth a claim for unpaid overtime wages.

Moreover, Plaintiff was compensated for all hours worked. Plaintiff claims he received daily

rates of $163 and $168 during his employment. Thus, if he worked four days per week, he

would receive either $652 (at $163 daily rate) or $672 (at $168 daily rate); if he worked five days

per week, he would receive $815 (at $163 daily rate) or $840 (at $168 daily rate), etc. Even if

Plaintiff had only been working four days per week at his lowest daily rate of $163 per day -- a

highly unlikely scenario if he was working 70 hours per week -- he would have been paid $652

per week, well over the minimum payment required by the FLSA. Since Plaintiff’s position was




                                                  -7-
52563111v.2
         Case 1:18-cv-03427-JMC Document 14-1 Filed 12/14/18 Page 8 of 11



exempt from overtime, the FLSA merely guarantees that Plaintiff will receive the minimum

wage for all hours worked that are not overtime hours. If, as Plaintiff alleges, he worked as

many as 70 hours per week, he would be appropriately compensated under the FLSA at $507.50

(70 x $7.25).

         Accordingly, Plaintiff cannot set forth a viable claim under the FLSA and his Complaint

must be dismissed.

                                       IV. CONCLUSION

         For the foregoing reasons, Defendant’s motion should be granted and Plaintiff’s

Complaint should be dismissed in its entirety.



Dated: December 14, 2018                               Respectfully submitted,

                                                       SEYFARTH SHAW LLP

                                                 By: /s/ Karla Grossenbacher
                                                     Karla Grossenbacher (Bar No. 22655)
                                                     Leslie V. Maffeo
                                                     975 F Street, N.W.
                                                     Washington, DC 20004-1454
                                                     kgrossenbacher@seyfarth.com
                                                     (202) 463-2400
                                                     Counsel for Defendant




                                                 -8-
52563111v.2
         Case 1:18-cv-03427-JMC Document 14-1 Filed 12/14/18 Page 9 of 11



                                 CERTIFICATE OF SERVICE

         The undersigned attorney hereby certifies that she caused a copy of the foregoing

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS AND/OR FOR

SUMMARY JUDGMENT to be served upon all counsel of record through the court’s electronic case

filing system on this 14th day of December, 2018:

                       Joseph T. Mallon, Jr., Esq.
                       Marshall N. Perkins, Esq.
                       300 East Lombard Street, Suite 815
                       Baltimore, Maryland 21202
                       jmallon@mallonandmccool.com
                       mperkins@mallonandmccool.com

                       Counsel for Plaintiff


                                                /s/ Karla Grossenbacher
                                               Karla Grossenbacher




                                                 -9-
52563111v.2
                                                         Exhibit 1
Case 1:18-cv-03427-JMC Document 14-1 Filed 12/14/18 Page 10 of 11
Case 1:18-cv-03427-JMC Document 14-1 Filed 12/14/18 Page 11 of 11
